Citation Nr: 1738876	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  03-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified (NOS), anxiety disorder NOS, adjustment disorder, and mood disorder NOS.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1972 to November 1972, and from April 1975 to May 1975.  He also had National Guard service from December 1979 to April 1995.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a June 2002 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") Indianapolis, Indiana, which denied entitlement to service connection for PTSD.  

This appeal has a protracted procedural history.  Originally in appellate status was the issue of service connection for PTSD, but this issue has been expanded to include entitlement to service connection for an acquired psychiatric disability without regard to the specific diagnosis.  Since the June 2002 rating decision, this appeal has been before the Board on multiple occasions.  In January 2006, December 2010, and September 2014, the Board denied the issue.  Each of these decisions was subsequently vacated by actions of the  Unites States Court of Appeals for Veterans Claims (Court).  After the most recent Court action, in April 2017, the Board again remanded the appeal for additional development, to include the providing of an additional VA examination.  


FINDING OF FACT

The Veteran has an acquired psychiatric disability attributable to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board grants the benefit sought.  On this basis, it unnecessary to further discuss VA duties to notify and assist in this appeal.  The Board highlights, however, that the most recent VA examination applied the DSM-5 to this appeal; this appeal, however, is governed by the DSM-IV.  Again, as the Board grants the benefit sought, the Board finds this harmless error.  

The Veteran contends that he has an acquired psychiatric disorder which had its onset during his active duty service.  Specifically, the Veteran contends that he has PTSD as a result of having experienced stressful events in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2016).

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).

As discussed in prior Board and Court adjudications, the Veteran has undergone multiple psychiatric examination during the pendency of this appeal with various relevant diagnoses, to include as to the question of whether the Veteran has PTSD, and if so, due to what stressor or stressors.  The Board finds it unnecessary to repeat this evidence at this time, other than to highlight that the medical evidence for this appeal has been developed over a lengthy period of time and includes, at times, somewhat contradictory evidence.  In this regard, in the September 2014 decision, that denied the benefit sought, the Board considered the evidence of record and found that the preponderance of the evidence weighed against a finding that the Veteran has a PTSD diagnosis.  As noted below, subsequent examination, however, documented such a PTSD diagnosis.

Pursuant to the most recent Board remand, the Veteran underwent another examination in May 2017.  In relevant part, the examiner diagnosed PTSD based on one service stressor.  This examiner's finding satisfied two of the three requirements for service connection for PTSD.  Regarding verification, the Board is cognizant of the evidence of record on this point and also cognizant of the limitations of that evidence.  

In light of the consideration of the entirety of the evidence of record and a liberal and sympathetic review of that evidence, the Board concedes verification.   On this basis, service connection for an acquired psychiatric disability is warranted.


ORDER

Service connection for an acquired psychiatric disorder is granted. 




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


